DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT No. EP2018/051036 filed January 16, 2018 and to Foriegn Application No. GB1700727.9 filed January 16, 2017.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on July 8, 2019. As directed by the amendment: claims 2-6, 8-10, 12-18, 22-24, and 26 been amended; and claims 7, 11, 19-21, 25, and 27-29 have been cancelled. Thus, claims 1-6, 8-10, 12-18, 22-24, and 26 are presently pending in this application.  

Claim Objections
Claims 1, 13, and 15-17 are objected to because of the following informalities:  
Claim 1 recites “of the total cross-sectional area of the air inlet.”, ln 5 should read --of a total cross-sectional area of the air inlet.--.
Claim 13 recites “in which the cross sectional area”, ln 2 should read --in which a cross sectional area--;
Claim 15 recites “which includes dry powder medicament”, ln 2 should read --comprising a dry powder medicament--;
Claims 16-17 recites “which the primary and secondary ports are”, ln 2 should read --which the primary and secondary outlets are--.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (U.S. Pub. No. 2011/0108030; hereinafter: “Blair”).
Regarding Claims 1-2, Blair discloses an inhaler in a first interpretation for the inhalation of powder medication, the inhaler having a body (A, Fig. A annotated below) and at least one reservoir (B, Fig. A annotated below) containing powder medication (Abstract; ¶¶ 0041, 0071, 0081-0085), the body having an air inlet (424, 524; Fig. 4-5; ¶¶ 0067-0068, 0070-0071, 0074) and an outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082). 

    PNG
    media_image1.png
    599
    517
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Blair.
Blair does not explicitly disclose the inhaler in the first interpretation wherein the outlet having a total cross-sectional area for flow which is more than 85% of a total cross-sectional area of the air inlet.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the claims recites the total cross-sectional area of the outlet as being greater than 85% of the total cross-sectional area of the air inlet (i.e. outlet area > 0.85 * air inlet area). Blair clearly depicts the total cross-sectional area of the outlet [i.e. summation of the cross-sectional areas of primary outlet (432/507; Fig. 4-5) and the secondary outlets (502-505; Fig. 5)] as larger than the total cross-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total cross-sectional area of the outlet compared to the total cross-sectional area of the air inlet to be 85% greater for the purpose of improving the performance of the deagglomeration and reducing the flow rate dependence of the delivered fine particle dose (¶ 0033).
Regarding Claim 3, the modified device of Blair discloses the inhaler in the first interpretation wherein the outlet comprises a primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Regarding Claim 4, the modified device of Blair discloses the inhaler in the first interpretation wherein the primary outlet is substantially circular (¶¶ 0017, 0080; Fig. 4-5; Examiner notes: The term “substantially” has been interpreted to not meaningfully alter the plain meaning of the term “circular” and allows for minor variance in manufacturing and minimal variations under conditions of use.).
Regarding Claim 5, the modified device of Blair discloses the inhaler in the first interpretation wherein the primary outlet has a cross-sectional areas of 30 to 50 mm2 (¶ 0037).  
   Regarding Claim 6, the modified device of Blair discloses the inhaler in the first interpretation wherein the total cross-sectional area of all said secondary outlets is 5 to 15 mm2 (¶ 0036). 
Regarding Claim 15, the modified device of Blair discloses the inhaler in the first interpretation comprising a dry powder medicament (Abstract; ¶ 0085).
Regarding Claim 16, the modified device of Blair discloses the inhaler in the first interpretation of claim 3 having the primary and secondary outlets, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the first interpretation wherein the primary and secondary outlets are configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 50% more than the least weight. 
Regarding the primary and secondary outlets configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 50% more than the least weight, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 17, the modified device of Blair discloses the inhaler in the first interpretation of claim 3 having the primary and secondary outlets, shown above. 

Regarding the primary and secondary outlets configured such that delivery of Stage 5 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 20% more than the least weight, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations (See MPEP § 2112.01).

Regarding Claim 18, Blair discloses an inhaler in a first interpretation for the inhalation of powder medication, the inhaler having a body (A, Fig. A annotated above) and at least one reservoir (B, Fig. A annotated above) containing powder medication (Abstract; ¶¶ 0041, 0071, 0081-0085), the body having an air inlet (424, 524; Fig. 4-5; ¶¶ 0067-0068, 0070-0071, 0074) from the inhaler (¶¶ 0033-0034, 0043-0044). 
Blair does not explicitly discloses the inhaler wherein the primary and secondary outlets are configured such that said plume has one or more of , a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8.
Regarding the primary and secondary outlets are configured such that said plume has one or more of , a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of Blair discloses the cited functional limitations.

Regarding Claim 22, the modified device of Blair discloses a method of treating a respiratory disease or disorder comprising actuating the inhaler in the first interpretation of Claim 1, shown above, to administer a therapeutically effective amount of one or more active ingredients (Abstract; ¶¶ 0083-0099).
Regarding Claim 23, the modified device of Blair discloses the method wherein the inhaler in the first interpretation is a dry powder inhaler (Abstract; ¶¶ 0083-0085) and the step of actuating the inhaler comprises inhaling through the inhaler (Abstract; ¶¶ 0041-0044, 0071, 0083-0084).
Regarding Claim 24, the modified device of Blair discloses the method wherein the respiratory disease or disorder is asthma or chronic obstructive pulmonary disease (¶¶ 0085-0099; Examiner notes: Blair discloses the inhaler administering a dry powder medicament comprising an extensive list of medicaments utilized in treating a variety of respiratory diseases or disorders at least including asthma or chronic obstructive pulmonary disease).
Regarding Claim 26, the modified device of Blair discloses the method wherein the one or more active ingredients includes budesonide, formoterol fumarate, and/or salbutamol sulphate (¶¶ 0085-0099).

Second Interpretation of Blair

Regarding Claim 1, Blair discloses an inhaler in a second interpretation for the inhalation of powder medication, the inhaler having a body (A, Fig. B annotated below) and at least one reservoir (B, Fig. B annotated below)containing powder medication (Abstract; ¶¶ 0041, 0071, 

    PNG
    media_image2.png
    591
    545
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Blair.

    PNG
    media_image3.png
    515
    372
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 6 of Blair.
Blair does not explicitly disclose the inhaler in the second interpretation wherein the outlet having a total cross-sectional area for flow which is more than 80% of the total cross-sectional area of the air inlet.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the claims recites the total cross-sectional area of the outlet as being greater than 80% of the total cross-sectional area of the air inlet (i.e. outlet area > 0.80 * air inlet area). Blair clear depicts the total cross-sectional area of the outlet [i.e. summation of the cross-sectional areas of primary outlet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total cross-sectional area of the outlet compared to the total cross-sectional area of the air inlet to be 80% greater for the purpose of improving the performance of the deagglomeration and reducing the flow rate dependence of the delivered fine particle dose (¶ 0033).
Regarding Claim 3, the modified device of Blair discloses the inhaler in the second interpretation wherein the outlet comprises a primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Regarding Claim 4, the modified device of Blair discloses the inhaler in the second interpretation wherein the primary outlet is substantially circular (¶¶ 0017, 0080; Fig. 4-5; Examiner notes: The term “substantially” has been interpreted to not meaningfully alter the plain meaning of the term “circular” and allows for minor variance in manufacturing and minimal variations under conditions of use.).
Regarding Claim 5, the modified device of Blair discloses the inhaler in the second interpretation wherein the primary outlet has a cross-sectional areas of 30 to 50 mm2 (¶ 0037).  
   Regarding Claim 6, the modified device of Blair discloses the inhaler in the second interpretation wherein the total cross-sectional area of all said secondary outlets is 5 to 15 mm2
   Regarding Claim 8, the modified device of Blair discloses the inhaler in the second interpretation wherein the air inlet is generally elliptical in shape (Fig. 6) and has at least an upper edge portion (B, Fig. C annotated above) and a lower edge portion (C, Fig. C annotated above) thereof which is elliptical. 
Regarding Claim 9, the modified device of Blair discloses the inhaler in the second interpretation further comprising a deagglomerator (500; Fig. 5) which has a swirl chamber (514; Fig. 5) which includes at least one inlet port (524; 525; Fig. 5) for air without powder medicament, as well as a medicament inlet (522; Fig. 5) for air with powder medicament (¶¶ 0026, 0031, 0074). 
The modified device of Blair does not explicitly disclose the inhaler in the second interpretation wherein the area of flow through the at least one inlet port combined with the medicament inlet having a combined cross-sectional area which is less than the total cross-sectional area of the air inlet to the body. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, Blair clearly depicts the at least one inlet port and the medicament inlet as having small cross-sectional areas while it is also clearly depicted that the total cross-sectional area of the air inlet to the body is about equal to the total cross-sectional area of the outlet, see above. Thus, the modified device of Blair depicts the combined cross-sectional area of the at least one inlet port and the medicament inlet as being less than the total cross-sectional area of the air inlet to the body. 
Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined cross-sectional area of the at least one inlet port and the medicament inlet to be less than the total cross-sectional area of the air inlet to the body of the modified device of Blair for the purpose of improving the performance of the deagglomeration by increasing the available area for air to flow (¶ 0074).
Regarding Claim 10, the modified device of Blair discloses the inhaler in the second interpretation of claim 9, shown above. 
The modified device of Blair does not explicitly disclose the inhaler in the first interpretation wherein the combined cross-sectional area is 3 to 5 times larger than the total cross-sectional area of all said secondary outlets. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the modified device of Blair clearly depicts the combined cross-sectional area as being greater than the total cross-sectional area of all said secondary outlets (Fig. 5; ¶¶ 0036, 0074).
Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined cross-sectional area to be 3 to 5 times larger than the total cross-sectional area of all said secondary outlets of the modified device of Blair for the purpose of maintaining lower the linear flow rate through the outlet needed for improved deagglomeration performance (¶¶ 0010, 0027-0028). 
Regarding Claim 12, the modified device of Blair discloses the inhaler in the second interpretation of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the second interpretation wherein a cone angle of a plume of substance emitted by from the inhaler is less than 35 degrees. 
Regarding a cone angle of a plume of substance emitted by from the inhaler is less than 35 degrees, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 13, the modified device of Blair discloses the inhaler in the second interpretation of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the second interpretation wherein a cross sectional area at a distance 3 cm away from the outlet 2. 
Regarding cross sectional area at a distance 3 cm away from the outlet of a plume of substance emitted from the inhaler is less than 6 cm2, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 14, the modified device of Blair discloses the inhaler in the second interpretation of claim 1 having the outlet, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the second interpretation wherein at a distance 3 cm away from the outlet 
Regarding wherein at a distance 3 cm away from the outlet the ratio of maximum to minimum cross-dimensions of a plume of substance emitted from the inhaler is less than 1.8, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082),.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 15, the modified device of Blair discloses the inhaler in the second interpretation comprising a dry powder medicament (Abstract; ¶ 0085).
Regarding Claim 16, the modified device of Blair discloses the inhaler in the second interpretation of claim 3 having the primary and secondary outlets, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the first interpretation wherein the primary and secondary outlets are configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 
Regarding the primary and secondary outlets configured such that delivery of Stage 4 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 50% more than the least weight, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations.
Regarding Claim 17, the modified device of Blair discloses the inhaler in the second interpretation of claim 3 having the primary and secondary outlets, shown above. 
The modified device of Blair does not explicitly discloses the inhaler in the first interpretation wherein the primary and secondary outlets are configured such that delivery of Stage 5 particles in a Copley Scientific Next Generation Impactor test at pressure drops of 2 kPa, 4 kPa and 6 kPa varies between a most weight of particles and least weight of particles and the most weight of particles is less than 20% more than the least weight.
In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of the modified device of Blair discloses the cited functional limitations (See MPEP § 2112.01).

Regarding Claim 18, Blair discloses an inhaler in a second interpretation for the inhalation of powder medication, the inhaler having a body (A, Fig. B annotated above) and at least one reservoir (B, Fig. B annotated above)containing powder medication (Abstract; ¶¶ 0041, 0071, 0081-0085), the body having an air inlet (C, Fig. B annotated above and A Fig. C annotated above) and an outlet (432, 502, 503, 504, 505, 507; Fig. 4-5; ¶¶ 0020, 0037, 0067, 0070, 0073-0077) for the transmission to a patient of air entering the body through the air inlet and powder medication (¶¶ 0041, 0067, 0070-0071, 0073-0077, 0081-0082 ), the outlet comprising a primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as at least one secondary outlet from the inhaler (¶¶ 0033-0034, 0043-0044). 
Blair does not explicitly discloses the inhaler in the second interpretation wherein the primary and secondary outlets are configured such that said plume has one or more of , a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8.
Regarding the primary and secondary outlets are configured such that said plume has one or more of  a cone angle of the plume which is less than 35 degrees, a plume angle of from about 95 degrees to about 100 degrees, and/or, at a plane 3 cm away from the outlet, a cross sectional area which is less than 6 cm2 or has a ratio of maximum to minimum cross-dimensions which is less than 1.8, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Blair discloses all the structural features of the claimed invention required to accomplish the functional characteristics, specifically the primary outlet (432/507; Fig. 4-5) for the transmission of dry powder medicament entrained in air (¶¶ 0020, 0037, 0067, 0070-0071, 0073-0077, 0081-0084) as well as the at least one secondary outlet (502-505; Fig. 5) for the transmission of a bypass flow (5; Fig. 5) of air alone without medicament (¶¶ 0032-0033, 0035, 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date that the invention of Blair discloses the cited functional limitations.

Regarding Claim 22, the modified device of Blair discloses a method of treating a respiratory disease or disorder comprising actuating the inhaler in the second interpretation of Claim 1, shown above, to administer a therapeutically effective amount of one or more active ingredients (Abstract; ¶¶ 0083-0099).
Regarding Claim 23, the modified device of Blair discloses the method wherein the inhaler in the second interpretation is a dry powder inhaler (Abstract; ¶¶ 0083-0085) and the step of actuating the inhaler comprises inhaling through the inhaler (Abstract; ¶¶ 0041-0044, 0071, 0083-0084).
Regarding Claim 24, the modified device of Blair discloses the method wherein the respiratory disease or disorder is asthma or chronic obstructive pulmonary disease (¶¶ 0085-0099; Examiner notes: Blair discloses the inhaler administering a dry powder medicament comprising an extensive list of medicaments utilized in treating a variety of respiratory diseases or disorders at least including asthma or chronic obstructive pulmonary disease).
Regarding Claim 26, the modified device of Blair discloses the method wherein the one or more active ingredients includes budesonide, formoterol fumarate, and/or salbutamol sulphate (¶¶ 0085-0099).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lerk et al. (U.S. Patent No. 5,301,666) discloses a powder inhaler comprising an air inlet (23; Fig. 2) having an total cross-sectional area 80% or less than a total cross-sectional area of an air outlet (57; Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785